                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MANUEL HERNANDEZ,                       :
    Plaintiff,                          :
                                        :
      v.                                :       CIVIL ACTION NO. 18-CV-3815
                                        :
CORRECTIONS EMERGENCY                   :
RESPONSE TEAM (CERT), et al.,           :
    Defendants.                         :

                                 MEMORANDUM

PAPPERT, J.                                                     OCTOBER 11, 2018

      Currently before the Court is plaintiff Manuel Hernandez’s Amended

Complaint against the Corrections Emergency Response Team (CERT), Secretary

John Wetzel, Superintendent Tammy Ferguson, and John/Jane Doe Defendants.

Hernandez raises claims pursuant to 42 U.S.C. § 1983 based on allegations that his

constitutional rights were violated in connection with the destruction of his legal

property. As Hernandez’s Amended Complaint does not cure the defects in his

initial Complaint, the Court will dismiss the Amended Complaint for failure to state

a claim.

                                            I

   Hernandez’s claims stem from the Pennsylvania Department of Corrections’

movement of prisoners from the now defunct SCI Graterford to the newly

constructed SCI Phoenix in July of 2018. According to the initial Complaint, CERT

is a team of prison staff that, under the direction of Wetzel and Ferguson, moved

the legal and personal property of inmates from SCI Graterford to SCI Phoenix
                                            1
between July 12th and July 15th. In his initial Complaint, Hernandez alleged that

the

      prisoners were separated from their legal materials and personal property
      and got on the DOC bus one way, [while] CERT took their legal materials,
      paperwork artwork and threw it in the trash bins, nazi signs, nigger,
      penises were written/drawn on photos of dead relatives that had not been
      discarded, wedding band/rings, necklaces/chains, watches, sneakers and
      other property were stolen, remotes were placed in Vaseline and all other
      types of improper and destructive things were done to prisoners property
      outside the presence of prisoners/plaintiff, no inventory of property was
      taken by CERT to issue to prisoners and no confiscation slips were
      provided for all property taken as DOC POLICY requires.

(Compl. at 11.)1

      When Hernandez’s “remaining property” was delivered to his cell at SCI

Phoenix, “it was in a blue bin dumped out of its boxes and footlocker.” (Id. at 12.)

Hernandez alleged that he “immediately . . . noticed his legal materials/paperwork

from his criminal case that is still active in the courts was missing.” (Id.) The

Complaint indicated that CERT lost legal materials that Hernandez had paid for—

such as “transcripts, legal pleadings, appeals, briefs, opinions, rulings, receipts for

paying counsel, work product and other documents”—that are related to

Hernandez’s post-conviction petition, which he alleged had been pending in state

court since 2012. (Id. at 9.) It appeared Hernandez, who has been convicted of first-

degree murder, was referring to a post-conviction petition he filed in the

Philadelphia Court of Common Pleas in Commonwealth v. Hernandez, Docket No.

CP-51-CR-0641321-1992. The public docket for that case indicates that Hernandez

was at one point represented by counsel, and that on September 6, 2018, the judge

1   The Court adopts the pagination assigned to the Complaint by the CM-ECF system.


                                             2
assigned to his case issued a notice of intent to dismiss the petition.2 Hernandez

filed a response to the dismissal notice on September 18, 2018.

    Hernandez alleged that he grieved the loss or destruction of his property. He

also alleged that, in light of the number of inmate complaints about CERT’s

conduct, the grievance process was suspended “to avoid the grievances being placed

on the DOC website for the public to view after Defendants Wetzel and Ferguson

told the public and Governor Wolf that the transfer and transition process went

smoothly.” (Compl. at 10.) Hernandez alleged that Wetzel “covered up the hateful,

unlawful, criminal and unconstitutional actions” committed by the other

Defendants. (Id. at 6.) Hernandez also alleged that Ferguson “covered it up” by

“taking funds allotted for programs and services for prisoners for the year to small

settlements as a result of the hateful, unlawful, criminal and unconstitutional acts

committed by” the other Defendants. (Id. at 7.) Hernandez lamented the fact that

no authorities investigated the incident.

    Based on the above allegations, Hernandez claimed that his First, Fourth,

Eighth, Ninth, and Fourteenth-Amendment rights were violated. He sought a

declaratory judgment that his rights were violated, damages, and appointment of

an attorney.




2The docket also reflects that the petition was based on the Supreme Court’s decision in
Miller v. Alabama, which held “that the Eighth Amendment forbids a sentencing scheme
that mandates life in prison without possibility of parole for juvenile offenders.” 567 U.S.
460, 479 (2012). The state court indicated its intent to dismiss the petition because
Hernandez was over the age of eighteen at the time he committed the underlying offense.
See Commonwealth v. Hernandez, Docket No. CP-51-CR-0641321-1992.


                                              3
   In a Memorandum and Order entered on the docket on September 27, 2018, the

Court granted Hernandez leave to proceed in forma pauperis, dismissed his

Complaint for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), and

denied his request for an attorney. First, the Court explained that Hernandez

lacked standing to raise claims based on general conduct that occurred during the

transition, but that did not cause him harm. Second, the Court explained that

Hernandez could not state a claim for a constitutional violation based on any failure

to investigate CERT’s actions, the shutting down of the grievance system, or the

direction of funds from prison programming toward settlement of inmates’ claims.

Third, the Court dismissed Hernandez’s First Amendment claim for denial of access

to the courts because he failed to describe any actual injury and because, if he was

counseled, his right to access the courts was satisfied through counsel. Fourth, the

Court rejected Hernandez’s Fourth Amendment claim because inmates do not have

a legitimate expectation of privacy in their prison cells. Fifth, the Court explained

that the destruction of Hernandez’s legal property did not give rise to a claim under

the Eighth or Ninth Amendments. Sixth, the Court concluded that Hernandez

could not state a due process claim based on the destruction of his legal property

because Pennsylvania law provided him with an adequate state remedy. The Court

gave Hernandez an opportunity to file an amended complaint in the event he could

state a claim.

   Hernandez filed an Amended Complaint, which essentially duplicates the

allegations raised in his initial Complaint. He raises constitutional claims under



                                          4
the First, Fourth, Eighth, Ninth, and Fourteenth Amendments based on allegations

that “CERT destroyed and/or discarded [his] legal materials and paperwork to his

pending criminal case (#CP-51-CR-064132101992 presently before Common Pleas

Judge Genece E. Brinkley) . . . .”3 (Am. Compl. at 4.) Hernandez alleges that

Wetzel, Ferguson, and the Doe Defendants failed to report CERT’s behavior,

attempted to cover up for CERT by suspending the grievance process,4 diverted

funds for programming to settlements, and denied his requests for $60,000 to

reimburse him for the lost legal property.

                                             II

    As Hernandez is proceeding in forma pauperis, 28 U.S.C. § 1915(e)(2)(B)(ii)

applies, which requires the Court to dismiss the Amended Complaint if it fails to

state a claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is

governed by the same standard applicable to motions to dismiss under Federal Rule

of Civil Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir.

1999), which requires the Court to determine whether the complaint contains

“sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).



3Hernandez also suggests that the Defendants violated DOC regulations, however, the
violation of such regulations does not equate to a constitutional claim. See Jordan v.
Rowley, No. 1:16-CV-1261, 2017 WL 2813294, at *2 (M.D. Pa. June 29, 2017) (“[A]
violation of an internal prison policy does not automatically rise to the level of
a constitutional violation.”).

4An exhibit attached to the Amended Complaint suggests that this allegation refers to a
bulletin distributed to inmates explaining that, due to the transition from SCI-Graterford
to SCI-Phoenix, the time constraints that normally apply to grievances were suspended
during the transition period.
                                             5
Conclusory allegations do not suffice. Id. As Hernandez is proceeding pro se, the

Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d

Cir. 2011).

                                          III

   “To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the

alleged deprivation was committed by a person acting under color of state law.”

West v. Atkins, 487 U.S. 42, 48 (1988). Hernandez’s Amended Complaint fails to

state a claim for the same reasons his earlier pleading failed.

                                           A

      To the extent Hernandez is pursuing a claim that authorities should have

investigated the abuses that occurred during the transfer, his claim fails because

there is no free-standing right to a government investigation. See Graw v.

Fantasky, 68 F. App’x 378, 383 (3d Cir. 2003) (“[A]n allegation of a failure to

investigate, without another recognizable constitutional right, is not sufficient to

sustain a section 1983 claim.” (quotations omitted)); see also Boseski v. N. Arlington

Municipality, 621 F. App'x 131, 135 (3d Cir. 2015) (per curiam) (“Boseski has no

cognizable claim against a government entity for its failure to investigate or bring

criminal charges against another individual.”). Accordingly, Hernandez cannot

state a claim based on authorities’ failure to investigate CERT’s actions.




                                           6
                                          B

      Hernandez’s allegations about the shutting down of the grievance system also

do not state a claim. “Prison inmates do not have a constitutionally protected right

to a grievance process.” Jackson v. Gordon, 145 F. App’x 774, 777 (3d Cir. 2005) (per

curiam); see also Caldwell v. Beard, 324 F. App’x 186, 189 (3d Cir. 2009) (per

curiam). Accordingly, although shutting down the grievance system or altering the

deadlines applying to grievances would affect the analysis regarding whether

Hernandez properly exhausted his claims as required by the Prison Litigation

Reform Act, it does not provide an independent basis for a constitutional claim. For

the same reason, Hernandez cannot state a constitutional claim based on his

dissatisfaction with the manner in which his grievance was handled.

                                          C

      Hernandez again alleges that funds were directed from prison programming

toward settlement of inmates’ claims arising from the loss or destruction of property

during the transfer. Hernandez does not provide any additional allegations

regarding what programs were lost or how the loss of those programs harmed him,

so he has not stated a claim based on this generalized allegation. Furthermore,

with regard to decisions about budget and programming, “[s]ubstantial deference

must be given to prison administrators’ judgment.” Young v. Beard, 284 F. App'x

958, 961 (3d Cir. 2008) (citing Overton v. Bazzetta, 539 U.S. 126, 132 (2003)). The

Complaint, as pled, does not suggest that prison administrators made a




                                          7
constitutionally impermissible budgeting or programming choice, so the Court will

dismiss this claim.

                                           D

      Hernandez again appears to be pursuing a claim under the First Amendment

that he was denied access to the courts in connection with the destruction of his

legal property. “A prisoner making an access-to-the-courts claim is required to

show that the denial of access caused actual injury.” Jackson v. Whalen, 568 F.

App'x 85, 87 (3d Cir. 2014) (per curiam) (quoting Lewis, 518 U.S. at 350). In other

words, a prisoner claiming that he was denied access to the courts must allege an

injury traceable to the conditions of which he complains. Diaz v. Holder, 532 F.

App’x 61, 63 (3d Cir. 2013) (per curiam) (affirming dismissal of denial of access

claims where plaintiff failed to tie alleged deficiencies in library to harm in

underlying action). In general, an actual injury occurs when a prisoner

demonstrates that a “nonfrivolous” and “arguable” claim was lost because of the

denial of access to the courts. Christopher v. Harbury, 536 U.S. 403, 415 (2002).

“[T]he underlying cause of action, . . . is an element that must be described in the

complaint.” Id. Furthermore, the right to access the courts may be satisfied if the

plaintiff has an attorney. Diaz, 532 F. App’x at 63 (citing Bounds v. Smith, 430 U.S.

817, 831 (1977) and Peterkin v. Jeffes, 855 F.2d 1021, 1042 (3d Cir. 1988)); see also

Prater v. City of Phila., 542 F. App’x 135, 137 n.4 (3d Cir. 2013) (per curiam).

      Here, Hernandez has alleged that he was deprived of legal materials and

generally alleges that he was injured, but he does not specifically describe how the



                                           8
loss of his legal materials impeded his ability to pursue his post-conviction petition.

Indeed, the state court’s docket reflects that Hernandez was able to file a response

to the court’s dismissal notice. Furthermore, if Hernandez was an adult at the time

he committed the crime for which he has been convicted, it is not clear how he could

take advantage of Miller v. Alabama, 567 U.S. 460, 479 (2012), which applies only

to juveniles, regardless of what materials he had available to review. Additionally,

if Hernandez has counsel to pursue his claims in state court, his right to access the

court is satisfied for purposes of that proceeding, even if the loss of his legal

materials is unfortunate. Accordingly, the Court will dismiss Hernandez’s First

Amendment claim.

                                            E

      Hernandez has again failed to state a claim under the Fourth Amendment.

“[P]risoners have no legitimate expectation of privacy and . . . the Fourth

Amendment’s prohibition on unreasonable searches does not apply in prison cells.”

Hudson v. Palmer, 468 U.S. 517, 530 (1984); Doe v. Delie, 257 F.3d 309, 316 (3d Cir.

2001) (“The Supreme Court has concluded that the Fourth Amendment right to

privacy, to be free from unreasonable searches, is fundamentally inconsistent with

incarceration.”). Accordingly, the events described by Hernandez do not give rise to

a Fourth Amendment claim. See Kinard v. Bakos, 566 F. App'x 102, 104 (3d Cir.

2014) (per curiam) (search of confidential legal mail did not give rise to a claim

under the Fourth Amendment).




                                            9
                                             F

         The destruction of Hernandez’s legal materials also does not provide a basis

for a claim under the Eighth Amendment. Conditions of confinement violate the

Eighth Amendment’s prohibition on cruel and unusual punishment if they satisfy

two criteria. First, the conditions “must be, objectively, sufficiently serious” such

that a “prison official’s act or omission . . . result[s] in the denial of the minimal

civilized measure of life’s necessities.” Farmer v. Brennan, 511 U.S. 825, 834 (1994)

(citations and internal quotation marks omitted). Second, the official responsible

for the challenged conditions must exhibit a “sufficiently culpable state of mind,”

which “[i]n prison-conditions cases . . . is one of deliberate indifference to inmate

health or safety.” Id. While the Court does not condone the intentional destruction

of an inmate’s property, the destruction of property does not equate to a sufficiently

serious deprivation that would give rise to a claim under the Eighth Amendment.

See Payne v. Duncan, No. 3:15-CV-1010, 2017 WL 542032, at *9 (M.D. Pa. Feb. 9,

2017) (“Plaintiff's claim for destruction of property under

the Eighth Amendment does not constitute a deprivation of life’s

necessities.”), aff'd, 692 F. App'x 680 (3d Cir. 2017); Dean v. Folino, No. CIV.A. 11-

525, 2011 WL 4527352, at *3 (W.D. Pa. Aug. 22, 2011) (allegations regarding

destruction of property did not state Eighth Amendment claim), report and

recommendation adopted, No. CIV.A. 11-525, 2011 WL 4502869 (W.D. Pa. Sept. 28,

2011).




                                            10
                                          G

      The Ninth Amendment states that “[t]he enumeration in the Constitution, of

certain rights, shall not be construed to deny or disparage others retained by the

people.” U.S. Const. amend. IX. This Court is not aware of any authority that

would provide a basis for a claim under the Ninth Amendment based on the

destruction of an inmate’s personal or legal property. Indeed, courts have generally

rejected Ninth Amendment claims raised by prisoners based on complaints about

prison conditions. Cf. Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per

curiam) (“Although there is some authority for the proposition that the Ninth

Amendment is a source of fundamental rights . . . no court of which we are aware

has held that the Ninth Amendment establishes a right to choose one’s cellmate.”

(internal citation omitted)); Parnisi v. Colorado State Hosp., 992 F.2d 1223 (10th

Cir. 1993) (unpublished table decision) (observing that the Ninth Amendment “has

never been applied to prevent the denial of medical treatment to prisoners”); Muniz

v. Goord, No. 9:04-CV-0479, 2007 WL 2027912, at *9 (N.D.N.Y. July 11, 2007)

(collecting cases). Accordingly, the Court will dismiss Hernandez’s Ninth

Amendment claims.

                                          H

      Hernandez again appears to be pursuing a due process claim under the

Fourteenth Amendment based on the destruction of his legal property. However,

there is no basis for a due process claim because Pennsylvania law provides

Hernandez with an adequate state remedy. See Spencer v. Bush, 543 F. App'x 209,



                                         11
213 (3d Cir. 2013) (“‘[A]n unauthorized intentional deprivation of property by a

state employee does not constitute a violation of the procedural requirements of

the Due Process Clause of the Fourteenth Amendment if a meaningful

postdeprivation remedy for the loss is available.’” (quoting Hudson v. Palmer, 468

U.S. 517, 533 (1984))); Shakur v. Coelho, 421 F. App'x 132, 135 (3d Cir. 2011) (per

curiam) (explaining that the Pennsylvania Tort Claims Act provides an adequate

remedy for a willful deprivation of property). Accordingly, Hernandez has not

stated a basis for a due process claim.

                                           IV

   For the foregoing reasons, the Court will dismiss Hernandez’s Amended

Complaint for failure to state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). As

it appears that Hernandez cannot cure the defects in his claims, the Court

concludes that further attempts at amendment would be futile. An appropriate

Order follows.

                                          BY THE COURT:


                                          /s/ Gerald J. Pappert
                                          GERALD J. PAPPERT, J.




                                           12
